In the claims:

 In claim 12,  line 4delete “regions”.

In claim 12, line  5, delete “or rounded corner”.

In claim 12,  lines 8 and 9 , delete “regions”.
 
In claim 12, line 10 change “transitional” too read - - traditional - - .

 In claim 13, line 1, “adjusting” should read – accessory - -.

In claim 13, line 2 “Being” should read - - being - - .

 In claim 14, line 2, “Hardware” should read - - hardware - - . 

The above changes were made to correct typographical errors and also to put the language back to what 

was in the action and wht was allowable since changes made  are not allowable. 

/GLORIA M HALE/Primary Examiner, Art Unit 3732